FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHIQUAN YAN,                                     No. 07-74824

               Petitioner,                       Agency No. A097-610-531

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Shiquan Yan, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959,

962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding

because Yan testified inconsistently as to whether he was fired from his job as a

result of his practice of Falun Gong, and also as to the days and frequency of his

practice. See id. Yan also failed to provide consistent explanations for these

inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).

Substantial evidence also supports the IJ’s adverse credibility determination based

on the IJ’s negative assessment of Yan’s demeanor. See Singh-Kaur v. INS, 183

F.3d 1147, 1151 (9th Cir. 1999). In the absence of credible testimony, Yan’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Yan’s CAT claim is based on evidence the agency found not

credible, and he points to no other evidence that shows it is more likely than not he

would be tortured if returned to China, his CAT claim also fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          2                                      07-74824